NOTE: This disposition is nonprecedential.


United States Court of Appeals
    for the Federal Circuit
                ______________________

      PAPIERFABRIK AUGUST KOEHLER SE
         AND KOEHLER AMERICA, INC.,
              Plaintiffs-Appellants,

                          and

 MITSUBISHI INTERNATIONAL CORPORATION,
 MITSUBISHI HITEC PAPER FLENSBURG GMBH
  AND MITSUBISHI HITEC PAPER BIELEFELD
                  GMBH,

                       Plaintiffs,

                           v.

                  UNITED STATES,
                  Defendant-Appellee,

                          and

     INTERNATIONAL TRADE COMMISSION,
              Defendant-Appellee.

                          and

             APPLETON PAPERS, INC.,
                Defendant-Appellee.

                 ____________________

                      2012-1161
                ______________________

   Appeal from the United States Court of International
Trade in No. 08-CV-0430, Judge Donald C. Pogue.
                   ______________________

                        JUDGMENT
                   ______________________

   RICHARD P. FERRIN, Drinker Biddle & Reath LLP, of
Washington, DC, argued for plaintiffs-appellants. With
him on the brief was WILLIAM SILVERMAN.

    MARC A. BERNSTEIN, Attorney, Office of the General
Counsel, United States International Trade Commission,
of Washington, DC, argued for defendant-appellee,
International Trade Commission. With him on the brief
were JAMES M. LYONS, General Counsel, and NEAL J.
REYNOLDS, Assistant General Counsel for Litigation.

   JOSEPH W. DORN, King & Spalding LLP, of
Washington, DC, argued for defendant-appellee Appleton
Papers Inc. With him on the brief were GILBERT B.
KAPLAN and BRIAN E. MCGILL. Of counsel was ASHLEY C.
PARRISH.
               ______________________

THIS CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

   PER CURIAM (RADER, Chief Judge, NEWMAN, and
MAYER, Circuit Judges).

           AFFIRMED. See Fed. Cir. R. 36.

                        ENTERED BY ORDER OF THE COURT



 January 2, 2013                  /s/ Jan Horbaly
     Date                             Jan Horbaly
                                      Clerk